7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 69
Case 1:21-cv-00306-JJM-PAS Document 1-2 Filed 07/23/21 Page 1 of 3 PagelD #: 46

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

To: UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF RHODE ISLAND

Notice to the agent is notice to the principal, notice to the principal is notice to the agent. UCC 1-202: notice, knowledge. An instrument is
deemed m iaw filed at the time il is delivered to the clerk. Sce Biffe v. Morton Rubber., fnc.. 785 SW. 2d 143, 144 (tex. 1990).

 

Case number: CRO01099, CRO01097, CROO1101, CRO01096, CRO01102, CROO1098,
CRO01104, CRO01103, CROO1095, CROO1100

COMMONWEALTH OF MASSACHUSETTS
Appellant, Plaintiff, Claimant

Vv.

“JAMHAL TALIB ABDULLAH BEY, QUINN CUMBERLANDER, AARON JOHNSON,
STEVEN PEREZ, LAMAR DOW, WILFREDO HERNANDEZ, ABAN EL CURRAGH,
CONALD PIERRE, ROBERT RODRIGUEZ, OMAAR ANTONIO”

Defendant(s)

AFFIDAVIT OF FACT

Date: 10" Dhu al-[lijjah 1443: (20 July 2020]

 

On Saturday July 3, 2021, eleven Moorish American Nationals were
traveling for a group camping trip using I-95 North to get to a private destination.
They were exercising their right to travel with their firearms in adherence with the
federal peaceable journey law (18 USC § 196A). They were exercising their
second amendment right to keep and bear arms, as well as the inalienable right to
have a necessary well-regulated militia, which shall not be infringed. The Moors
had already filled up gas cans to be able to fuel their gas tanks without alarming
the public late at night since they were dressed in camouflage clothing and had on
militia gear. While fueling up carefully on the side of the road, state trooper
CASEY pulled up behind them to see if assistance was needed. He quickly
realized that the men had on camouflage uniforms and bulletproof vests while
having dark skin and immediately started questioning them. Jamhal Talib Abdullah
Bey promptly approached the trooper peacefully with his hand extended to greet
the officer. The Moors proceeded to answer his questions even though they had not
been pulled over and are not required to answer questions since militias are to
remain unharassed while training. CASEY asked for credentials even though this
was not necessary because they hadn’t been pulled over and had not broken any
laws. Jamhal politely answered the trooper’s questions and asked for the
supervisor. The state trooper is heard in the video evidence provided by the state,

Page 1 of 7
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 70
Case 1:21-cv-00306-JJM-PAS Document 1-2 Filed 07/23/21 Page 2 of 3 PagelD #: 47

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

parties involved with the exception of me, are co-conspirators in attempts to extort
finances from me. Thus, chargeable under Title 18 U.S. Code § 241 - Conspiracy
against rights; Title 18 U.S. Code § 242 - Deprivation of rights under color of law;
Title 18 U.S. Code Chapter 41 - Extortion and threats; Title 18 U.S. Code § 880 -
Receiving the proceeds of extortion; et alia (and others).

If this is an issue between me and the state, then I also demand the contract between
me and the state be submitted for the record and my review, that I am supposed to
have violated, to be summoned to this commercial court in the first instance.

| have not been presented with any signed affidavit of claims or accusations made
against me by an injured party which would lead a grand jury to present an
indictment to me. Based on that fact alone, per the 5" and 6" Amendment, my rights
to due process have been violated; and this alleged case, these alleged charges and
claims must be dropped, dismissed and/or otherwise acquitted.

To be submitted on the “Public Record” as Exhibit A, whereas I state, proclaim, and
declare the following to be true, correct, not misleading and not intended to be
presented for any misrepresented, ‘colored’ or improper use or purpose. Whereas I
reserve my right to not have to answer to any colorable charges nor appear to any
colorable courts, this Affidavit of fact, Quo Warranto, Writ of Replevin and
Information et alia. Any bodily presence to any “courts” or tribunals in regard to this
matter wil] be under threat, duress and/or coercion, where jurisdiction will be
challenged. This document is to be taken and viewed as a special appearance; as
there is no proof that there are any real charges being made against me or my estate.

UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and
state for the record, to the best of my ability, that all claims and statements made in
this affidavit are true, factually based and not made for, nor intended to be used for
fraud, misrepresentation, misprision nor usurpation. A Free Moorish American
national and citizen of the free National Government of Morocco, [| am:
perry Wi cA Gl ce \-2OG__. In honor of my Moabite
ancestors to time ithmemorial, exercising the Divine and Common-Law-Right to Jus
Postliminii, in accord with the high principles of Love, Truth, Peace, Freedom and
Justice.

Page 6 of 7
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 71
Case 1:21-cv-00306-JJM-PAS Document 1-2 Filed 07/23/21 Page 3 of 3 PagelD #: 48

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

   

Naat cA EL Ue r- Sb,

RISE OF THE MOO

Page 7 of 7
